Exhibit 24(b)(8.155) Fourth Amendment to the Selling and Services Agreement and Fund Participation Agreement This Fourth Amendment dated as of April 10, 2017 by and between Voya Retirement Insurance and Annuity Company (formerly, ING Life Insurance and Annuity Company) (“Voya Retirement”), Voya Institutional Plan Services, LLC (formerly, ING Institutional Plan Services, LLC) (“Voya Institutional”), Voya Financial Partners, LLC (formerly, ING Financial Advisers, LLC) (“Voya Financial”) (collectively “Voya”), Thornburg Investment Management, Inc. (“Adviser”) and Thornburg Securities Corporation (“Distributor”) (together the “Fund Parties”), acting as agent for the registered open-end management investment companies listed in Schedule B whose shares are or may be underwritten by Distributor (each a “Fund” or collectively the “Funds”), is made to the Selling and Services Agreement and Fund Participation Agreement dated as of March 12, 2008 (the “Agreement”), as amended on December 15, 2009, May 1, 2012 and August 12, 2014. Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties hereto have entered into that certain Selling and Services Agreement and Fund Participation Agreement, dated as of March 12, 2008, as previously amended (the “Agreement”); and WHEREAS, the parties desire to amend further the Agreement as described herein. NOW, THEREFORE, in consideration of the preambles and the agreements contained herein, and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: Amendment 1.
